Citation Nr: 0426141	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  94-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include post-traumatic stress disorder and somatization 
disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to 
service connection for psychiatric disorder, to include a 
somatization disorder and post-traumatic stress disorder 
(PTSD).


FINDINGS OF FACT

1.  The veteran did not engage in combat, and there is no 
credible supporting evidence that he experienced a stressful 
event in service to account for his diagnosis of PTSD. 

2.  An acquired psychiatric disorder was not manifested 
during service, and is not causally or etiologically related 
to service. 

3.  The veteran's personality disorder is not recognized as a 
disease or injury under the law for VA compensation purposes. 


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, correspondence to the 
appellant dated in November 2001 informed him of the elements 
needed to substantiate his claim for service connection.  In 
accordance with the requirements of the VCAA, this letter 
informed the appellant what evidence and information VA would 
be obtaining.  It further explained that VA would make 
reasonable efforts to help him get evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The appellant was 
advised to send VA any relevant evidence in his possession.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

While the VCAA notice was not provided prior to the initial 
adjudication of these claims, VCAA-compliant notice was later 
accomplished, together with proper subsequent VA process.  
The record discloses the appellant was given every 
opportunity to submit or identify relevant records in further 
support of his claim.  In this regard, the appellant has 
submitted medical records and opinion evidence for 
consideration.  Additionally, VA has also conducted necessary 
medical inquiry between 2001 and 2004 in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a VA medical examination and the 
matter was referred for VA medical opinion.  In view of this, 
the appellant is not considered prejudiced by any defect in 
the timing of the VCAA notice.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning treatment for his claimed disabilities.  There 
is no indication of any outstanding records, identified by 
the appellant, which have not been obtained.  The Board is 
satisfied that its duty has been met and that VA has made 
reasonable efforts to obtain records identified by the 
appellant.  The Board concludes that additional development 
action by the RO is not warranted with respect to the issue 
on appeal.  Given the extensive development undertaken by the 
RO and the fact that the appellant has pointed to no other 
evidence that has not been obtained, the Board finds that the 
record is ready for appellate review. 

As discussed above, in this case, the RO substantially 
complied with the VCAA's notification requirements and 
informed the appellant of the information and evidence needed 
to substantiate his claim for service connection.  The Board 
finds that actions undertaken by VA to assist the appellant 
in the development of his appeal are sufficient.  Under the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
VA has satisfied its duties to inform and assist the 
appellant.   


Factual Background

This case has a protracted history.  The record shows the 
appellant served on active duty from August 1968 to June 
1969.  

Service medical records show that entrance examination in May 
1968 showed no psychiatric findings.  

Service medical records disclose the appellant was referred 
for mental status examination in March 1969, in conjunction 
with an assessment of continued knee complaints.  During the 
interview, the appellant reported a history of an 
intermittent rash while in grade school that was attributed 
to nervousness.  The appellant was referred for psychotherapy 
while in high school and continued in a course of treatment 
for approximately one year.  It was noted the appellant 
denied having any emotional problems, but attributed any 
difficulties to the atmosphere at home.  In his assessment, 
Dr. S.G. likened the appellant to neurotically disabled 
soldiers of World War II, who were described as exhibiting 
conflicts about military service and becoming focused on 
deeply fixed somatic symptoms.  The examiner indicated this 
impression of the appellant was supported by the appellant's 
previous reaction to psychotherapy during high school.  It 
was Dr. S.G's impression that the appellant's prognosis for 
successful adaptation to military service was extremely poor.  
He recommended further orthopedic and psychiatric evaluation 
to assess the appellant's condition.

Further psychiatric evaluation was conducted in May 1969, and 
the appellant was psychiatrically cleared and found fit for 
retention in the military within the confines of an 
appropriate assignment restriction.  It was noted, however, 
that it would extremely difficult for the appellant to make a 
satisfactory adjustment to military life. 

Service personnel records show the appellant was absent 
without leave while at Fort Devens, Massachusetts.  A service 
document indicates the appellant was given a special court 
martial in May 1969.

In a report of medical history, completed in conjunction with 
the May 1969 separation examination, the appellant reported 
having experienced symptoms of nervous trouble, depression or 
excessive worry, and difficulty sleeping with nightmares.  He 
also reported other symptoms of headaches, shortness of 
breath, and dizziness.  The appellant also reported having 
emotional difficulties with his studies, and that he had been 
under care for one year in the mental hygiene clinic.  The 
examiner noted the appellant had multiple complaints 
(headaches, indigestion, shortness of breath, dizziness) 
related to episodes of emotional tension.  There were no 
psychiatric abnormalities noted at that time.

A June 1978 clinical report noted the appellant's history to 
be significant for alcohol use.  The report contained a 
diagnostic impression of alcohol abuse. 

A December 1983 clinical report references a finding of 
alcohol dependence.

The appellant presented testimonial evidence in support of 
his claim during a June 1986 hearing.  He stated he received 
counseling while in school to keep up his grades.  He 
indicated there were stresses affecting his family during 
this time.  He did not recall any diagnosis made at that 
time.  He stated he repeatedly sought treatment for his knee 
disorder in service, but was not provided adequate treatment.  
This circumstance caused him to experience feelings of 
depression and anxiety.  He stated he would utilize alcohol 
to self-medicate the chronic pain he experienced.  

An August 1988 private medical statement received from Dr. 
H.S.K. indicates the appellant had been under his care for 
several years.  The appellant was noted to have many symptoms 
and carried multiple diagnoses, to include possible 
somatization disorder.

An August 1988 VA medical statement indicated the appellant 
was assessed in June 1988 for multiple somatic complaints.  
The examiner noted that test results were consistent with 
exposure to Epstein-Barr virus.

The appellant was hospitalized at a VA medical facility in 
January 1989, for clinical work up for his reported history 
of chemical exposure, chronic fatigue, arthralgias, and 
various non-specific neurological complaints.  The report 
notes the appellant met the clinical criteria for 
somatization disorder.  In the assessment, the examiner 
further noted that the appellant was not depressed and that 
malingering could not be ruled out.

A January 1994 lay statement received from a fellow service 
member indicated that appellant was subjected to "an ongoing 
program of degradation and ridicule" by instructors during 
advanced individual training (AIT).  The appellant reportedly 
did not handle these circumstances well.  It was the service 
member's opinion that the appellant had been affected by the 
Vietnam conflict in a manner similar to those who actually 
served in Vietnam.  

A January 1995 medical statement received from Dr. S.G. 
referenced a diagnostic impression of chronic severe 
somatization reaction, with strong elements of hypochondrias 
and dysthymia.  Dr. S.G. noted the appellant continued to 
complain of various organic diagnoses in greater detail 
during more recent evaluations in December 1994 and January 
1995.  It was the physician's impression that the appellant's 
symptoms dated from military service.  This was noted to be 
the onset of a neurotic pattern of disability.  Dr. S.G. 
confirmed this diagnosis in a subsequent statement dated in 
April 1995.

VA outpatient records document psychiatric assessment in 
December 1994 and January 1995.  The appellant was referred 
for PTSD evaluation in February 1995. 

The appellant provided testimonial evidence in support of his 
claim for service connection for a psychiatric disorder in 
March 1995.  The appellant stated he was almost immediately 
singled out during basic training due to physical limitations 
brought about by his knee symptoms.  These chronic symptoms 
were reported upon entry into service, but were reportedly 
disregarded and never thoroughly evaluated by military 
personnel.  He described an onset of various symptoms for 
which medical personnel were unable to find any clinical 
basis.  Given his physical limitations and pain, and fear of 
being unable to survive if sent to Vietnam, the appellant 
went AWOL.  He stated he later returned and was confined in 
jail at Fort Devens.  He stated he was subjected to severe 
treatment while confined.

A June 1995 VA consultation report indicates the appellant 
was evaluated for complaints of short-term memory loss and an 
inability to concentrate.  Based upon the results of 
diagnostic testing, the examiner noted an assessment of 
chronic fatigue syndrome cannot be ruled out, and that 
depression was determined to be a factor.  Psychological 
testing was noted not to show evidence of specific attention 
deficit disorder, but revealed a diffuse kind of learning 
difficulty that may be long-standing, and opined to probably 
be intensified by his depression.  It was Dr. S.G.'s opinion 
that these test results confirmed his impression that chronic 
depression and somatization disorder were the appellant's 
primary problems.

A June 1995 report of psychological assessment references an 
Axis I diagnosis of PTSD, major depression, recurrent.  The 
appellant's symptoms were related to his traumatic 
experiences in service.  It was noted that the assessment was 
based upon the appellant's self-reported history and 
interview, and was substantiated by a review of the military 
records.

The appellant provided additional testimonial evidence during 
a hearing in August 1995.  He reiterated his contentions 
concerning the harsh treatment he received while confined at 
Fort Devens.

A March 1996 clinical report notes an impression of severe 
somatization reaction and strong elements of hypochondrias 
and dysthymia.

A private medical statement received from Dr. S.S., dated in 
January 1998, indicates the appellant had been in treatment 
with him since August 1996, and had been diagnosed with PTSD 
and chronic depression.  

In a March 1999 statement, the appellant reported he was 
subjected to mental and physical abuse while detained at the 
military jail at Fort Devens.  In particular, he recounted an 
incident in which he was taken by guards, along with two 
other inmates, outside of the jail where they were left 
unattended and then told to "make a run for it."  A guard 
reportedly chambered a round of ammunition in his shotgun, 
but the appellant refrained from moving.   The appellant was 
then struck with the butt of the shotgun.  The appellant also 
reported he was pushed and shoved down stairs for any 
hesitation to act.

In April 1999, the United States Armed Services Center for 
Research of Unit Records (USACRUR) responded to a request for 
information to verify the appellant's reported in service 
stressors.  The report indicated that a search of records did 
not reveal any documents which confirmed the appellant's 
allegations of mental and physical abuse by guards during his 
detention at the military jail at Fort Devens.  Additionally, 
it was noted that the records search revealed no records of 
court martial proceedings for desertion against the 
appellant.  

A May 2001, a letter received from USACRUR indicated that 
further research had again revealed no records confirming the 
reported stressors involving the appellant, to include 
records pertaining to the appellant being court martialed.

Received in October 2001 are copies of letters written by the 
appellant apparently while stationed at Fort Sam Houston, 
seeking assistance with facilitating his discharge from 
active duty.  The appellant mentions he experiences 
psychiatric symptoms for which was given medication, and 
references his continued efforts to be seen in the Mental 
Health Clinic.

In December 2001, a VA examiner reviewed the assembled 
medical evidence and provided an opinion.  In that report, 
the examiner found the appellant did acquire a diagnosis of 
PTSD during service, if it was determined that the appellant 
was treated as cruelly as he reported.  A diagnosis of 
somatization disorder was also noted to have pre-existed 
service and was aggravated by the events of service if the 
events reported during the period of incarceration are true.  
The examiner opined that the appellant was more consistent 
with a diagnosis in-service of antisocial personality 
disorder rather than passive-dependent personality disorder 
based upon evidence of the appellant acting out.  

The appellant underwent VA examination in April 2002.  The 
examining physician was asked to indicate whether the 
appellant had any current psychiatric diagnosis.  In 
conjunction with this examination, the examiner was advised 
that the reported in-service stressors were not corroborated 
by objective evidence.  The medical examination report 
referenced Axis I diagnoses of alcohol dependence; PTSD by 
history; somatization disorder, by history; and cognitive 
disorder, not otherwise specified.  An Axis II diagnosis of 
personality disorder, not otherwise specified, with 
antisocial, borderline, avoidant and dependent features was 
noted.  Results of psychological testing were demonstrative 
of moderate cognitive impairment.  In this regard, the 
appellant was noted to demonstrate problems with short-term 
memory and concentration.  

In his assessment, the examiner indicated an assessment of 
personality disorder during service was a correct diagnosis.  
He further indicated he would add an additional diagnosis of 
possible cognitive disorder due to the appellant's pre-
service motorcycle accident.  The examiner found that that 
the evidence supported a finding that the appellant had 
acquired a somatization disorder.  The examiner explained 
there was evidence the appellant had physical problems prior 
to service, had somatization disorder and brain injury prior 
to service which were aggravated during service by the stress 
related to military training.  The examiner acknowledged, 
however, that the appellant's case was very difficult to 
diagnose at present due to his prior psychological problems, 
problems in service, and significant years of alcohol abuse.  
It was noted that the history of alcohol abuse had resulted 
in some brain damage.

The RO sought further clarification in this matter concerning 
the examiner's comments pertaining to the somatization 
disorder and cognitive disorder attributed to the pre-service 
brain injury.  Following review of the record, the VA 
examiner indicated in a May 2002 report that the appellant 
does not currently have a somatization disorder.  The 
examiner further commented that there was no evidence that 
cognitive disorder was aggravated during service.  In 
clarifying his findings, he explained that his earlier 
comments in this regard had been conjecture and were not 
indicative of psychiatric impairment shown on examination.   

In a September 2002 statement, Dr. S.G. confirmed his earlier 
diagnoses of somatization disorder and dysthymic disorder.  
He commented that although the appellant had some neurotic 
problems preceding induction, related to a disturbed family 
background and received some form of psychotherapy in high 
school (presumably for learning difficulties), the appellant 
was not disabled and the full magnitude of his somatization 
disorder emerged during and after service.  It was further 
noted that the appellant's chronic depression is caused by 
limitations imposed by the somatization disorder.  

A March 2003 VA examination report referenced a diagnostic 
impression of somatization disorder, chronic and acutely 
active; dysthymia; and PTSD, non-combat related, confirmed 
through PTSD evaluation without a confirmation as to whether 
stressors alleged indeed occurred (Axis I).  Personality 
disorder, not otherwise specified (Axis II) was also 
diagnosed.  The VA examiner concluded, however, that he would 
be unable to resolve the questions associated with the 
appellant's claim for benefits.  The examining physician 
commented that the appellant does have a somatization 
disorder that probably was affected by his military service, 
and that the diagnosis of PTSD is unconfirmed based on an 
inability to verify the stressors alleged by the appellant.

This matter was thereafter referred for further VA opinion.  
A February 2004 report received from a VA psychiatrist, Dr. 
R.O., noted an Axis I diagnostic impression of alcohol 
dependence, currently drinking; PTSD, but without verifiable 
criterion A stressor during military service; and dysthymia, 
as a consequence of long-term alcohol use.  A diagnostic 
impression of personality disorder, not otherwise specified 
(Axis II) was also noted.   The examiner concluded that the 
appellant's psychiatric disabilities were not incurred in or 
aggravated by service or any incident therein.  It was the 
examiner's impression that many of the appellant's past 
symptoms had been attributed to somatization disorder, but 
were in fact consistent with alcohol dependence and 
withdrawal.  In this regard, it was noted that the evidence 
of record did not establish the appellant met the diagnostic 
criteria for somatization disorder.  It was further noted 
that the evidence was not diagnostically indicative of a 
conversion disorder or undifferentiated somatoform disorder.

It was the VA examiner's opinion based upon a review of the 
record that the appellant's alcohol use had received 
insignificant attention during earlier psychiatric 
evaluations.  The appellant's dysthymia was noted to be a 
likely consequence of his long-standing alcohol use disorder 
which began in the mid 1990s.  The examiner indicated that 
while the appellant apparently met the criteria for PTSD, 
there was not sufficient evidence of stressor.  It was the 
examiner's impression that PTSD had its onset around 1995 and 
that the evidence supported a finding that the appellant may 
have suffered a stressor related to his marital discord.  The 
examiner noted that the evidence confirmed the appellant also 
has a personality disorder, although it would be too 
difficult to discern the nature of such personality disorder 
in light of the appellant's long-standing alcohol dependence.

A private medical report received from J.M., Ph.D, concludes 
the appellant has psychiatric disability directly related to 
his military service.  He identified pain disorder associated 
with psychological factors as having been aggravated by 
service.  He pointed out that this disorder was aggravated 
during the appellant's period of basic training and AIT, and 
that the appellant suffers dysthymia linked to frustration 
related to the pain disorder.  It was noted that alcohol 
dependence had its onset during service.  He further opined 
the appellant had chronic delayed onset PTSD, which was shown 
25 years after service.  In a separate statement, Dr. J.M. 
reiterated his conclusion that the appellant has PTSD with 
delayed onset that is directly related to his incarceration 
at Fort Devens "regardless of whether or not the alleged 
abuses are documentable."  In another statement, Dr. J.M. 
acknowledged the appellant did not strictly meet the 
diagnostic criteria for somatization disorder and explained 
that the diagnosis of pain disorder with associated 
psychological factors represents a more appropriate diagnosis 
with respect to the appellant's presentment of clinical 
symptoms.

This matter was again referred for VA opinion in April 2004.  
In a May 2004 report, a VA psychologist concurred with the 
findings of examiner who conducted the February 2004 review.  
The appellant's principal diagnoses are alcohol dependence, 
continuing (Axis I), and personality disorder, not otherwise 
specified with strong dependency, paranoid and antisocial 
traits (Axis II).  The VA examiner indicated that a review of 
the assembled medical showed the appellant had a personality 
disorder that had its onset during his teenage years.  Based 
upon his review of the record, the examiner concluded that 
the diagnosed disorders were not attributable to or 
aggravated by the appellant's period of military service. 

In a May 2004 report, Dr. J.M., generally reiterated his 
earlier findings regarding the nature and onset of the 
appellant's psychiatric disability and references the 
evidence relied upon in connection with such conclusions.  

VA outpatient records, dated from 1995 to 2004, document 
intermittent psychiatric and cognitive behavioral therapy 
sessions.  These reports reference assessments of PTSD and 
depressive disorder.  Clinical records also reference 
diagnosis of depression and somatization disorder.  The 
records disclose the appellant was also evaluated for myriad 
variously diagnosed orthopedic and neurological complaints. 


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  


I.  Post-traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other supporting evidence to corroborate the veteran's 
testimony or statements.  Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997) (holding that "corroboration of every detail [of a 
claimed stressor] including the appellant's personal 
participation" is not required; rather an appellant only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his or her personal exposure.)


Initially, the Board acknowledges that the appellant has 
received medical diagnoses of PTSD, attributed to his account 
of his military trauma.  However, "[j]ust because a physician 
or other health professional accepted appellant's description 
of his Vietnam experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).

In this case, the evidence shows the appellant has a 
diagnosis of PTSD.  He alleges that his PTSD is attributable 
to his incarceration at Fort Devens where he was subjected to 
mental and physical abuse by guards.  Therefore, the crucial 
issue in this case is whether there is supporting evidence 
that a claimed in-service stressor actually occurred.

There is no evidence, nor does the appellant contend, he 
engaged in combat with the enemy or is in receipt of a 
military award or decoration associated with valor or 
heroism.  Additionally, the evidence does not show the 
veteran served in a combat zone.  Under such circumstances, 
corroboration of the stressful incidents reported by the 
veteran must be shown. 

There is evidence of record that the appellant was confined 
as a result of a special court martial in 1969, although this 
fact was not verified on searches conducted by USACRUR.  Even 
assuming the allegations reported by the appellant are true, 
there is absolutely no independent corroborating evidence of 
any of the reported in-service stressful incidents.  

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnosis of PTSD contained 
in the record is not supported by a verified stressor.  "Just 
because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992). "  The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood, 1 Vet. App. at 192.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for PTSD.  While the 
appellant may sincerely believe that his PTSD is related to 
service, and notwithstanding diagnosis of the same, service 
connection cannot be established in the absence of a verified 
stressor.  Accordingly, there is not an approximate balance 
of positive and negative evidence to which the benefit-of-
the-doubt standard applies, and this aspect of the appeal is 
denied.

II. Acquired Psychiatric Disorder

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board is of the 
opinion that service connection for an acquired psychiatric 
disorder, diagnosed as somatization or pain disorder with 
dysthymia has not been established.  In this regard, the 
evidence fails to show that the veteran's psychiatric 
disorder had its onset during service, or within one year 
thereafter.  The appellant's enlistment examination did not 
indicate any psychiatric disorder.  The 1969 report from Dr. 
S.G. while referencing the appellant's somatic complaints, 
did not diagnose psychiatric impairment but offered an 
opinion of poor prognosis, and recommended further medical 
and psychiatric evaluation.  Copies of letters reportedly 
written by the appellant during his period are suggestive of 
continuing psychiatric symptomatology which is not 
contemporaneously documented in the clinical record apart 
from psychiatric evaluation conducted in conjunction with 
administrative review.  Upon separation, the appellant's 
self-reported symptoms were evaluated as emotional tension 
manifested by myriad complaints.  No psychiatric impairment 
was noted on examination.  Although at the time of his 
discharge, the appellant had been given a diagnosis of 
personality disorder, this is not a compensable disability 
for VA purposes.  

The record shows the appellant was not diagnosed with any 
acquired psychiatric disorder until 1989, nearly 30 years 
after his release from service.  (A diagnostic impression of 
possible somatization disorder was noted in 1988.)  Since 
that time, the appellant has been diagnosed with somatization 
by Dr. S.G., who conducted the 1969 evaluation during 
service.  It is the opinion of Dr. S.G. that the full 
magnitude of the appellant's somatization did not emerge 
until after service, although a history of neurotic problems 
were documented prior to service.  Additionally, VA 
outpatient treatment reports contain references to 
somatization disorder by history and in conjunction with 
clinical evaluation of the appellant's myriad complaints.  
Notably, VA physicians diagnosing somatization disorder in 
December 2001 and April 2002, predicated their opinions upon 
the self-reported history of the appellant and conjecture.  
While VA examination in March 2003 diagnosed somatization 
disorder, the examiner did not relate the disorder to service 
and merely speculated that the disorder was probably affected 
by service.  The remaining VA medical opinion evidence, dated 
in 2004, does not find a somatization disorder.  Notably, the 
private medical opinion of Dr. J.M. acknowledges that the 
appellant does not meet the diagnostic criteria for 
somatization disorder and, to this extent, is in accord with 
VA medical opinion.  Thus, the preponderance of the medical 
evidence is against the presence of a somatization disorder.  

The Board will next consider whether the evidence establishes 
the appellant has other diagnosed psychiatric disability 
related to service.  In this regard, Dr. J.M. indicates the 
appellant has pain disorder with associated psychological 
factors that was aggravated during basic training and 
advanced individual training.  Depression is noted to be 
linked to frustrations attendant to the pain disorder.  
Conversely, VA examiners have attributed the appellant's 
history of complaints to manifestations of a long-standing 
alcohol dependency.  It was the impression of the VA 
examiners that the appellant's complaints were associated 
with a documented history of significant alcohol abuse. 

In reviewing the assembled evidence, the Board finds there is 
little persuasive evidence establishing that the appellant 
had psychiatric disability during service or within close 
proximity thereto.  While Dr. J.M. opines that the 
appellant's pain disorder and depression were aggravated 
during service, there is no objective evidence to demonstrate 
this disorder was clinically extant during that period.  In 
this respect, the record shows that the manifestations of 
such pain disorder were not shown until years after service.  
Additionally, the Board notes contemporaneous notations of 
alcohol use and dependency.  Thus, the Board is not persuaded 
that pain disorder with depression was manifest during his 
period of active service or within close proximity thereto, 
or shown to have been aggravated by service.

As indicated, the appellant has been diagnosed with 
personality disorder and alcohol dependence.  The Board notes 
that personality disorders are not diseases or injuries 
within the meaning of applicable legislation and, thus, are 
not disabilities for which service connection may be granted 
unless, for example, there is probative evidence of 
additional disability due to aggravation during service of 
the pre-existing personality disorder by "superimposed" 
disease or injury, not shown in this instance.  38 C.F.R. §§ 
3.303(c), 4.9 (2003); Monroe v. Brown, 4 Vet. App. 513, 514-
515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82- 90 (July 18, 
1990; VAOPGCPREC 11- 1999 (Sept. 2, 1999).  Moreover, service 
connection is not established for alcohol dependency as 
relevant law and regulations preclude compensation for 
alcohol abuse unless due to or a symptom of a service-
connected disability.  See 38 U.S.C.A. §§ 105, 1110 (West 
2002).


ORDER

Service connection for post-traumatic stress disorder is 
denied.


Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



